DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3,5,11,17,22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (2004/0225347) in view of Falotico et al. (2004/0243097). Fig. 1 shows a stent 10 having an outer abluminal surface and an inner luminal surface, comprising  a.    A plurality of generally sinusoidal circumferential ring members 16 having peaks and valleys;  b.    A plurality of bridge members 18 interconnecting adjacent pairs of sinusoidal circumferential ring members;
c.    A plurality of volume-enhancing features 26 formed in the outer abluminal surface of the stent, see also Figs. 3B, 3D, 6B showing how different volumes are established.
100 with volume-enhancing features 106 that can include a drug layer with a thickness between about 3-20µm,  see paragraph 74. It would have been obvious to provide the drug layer within the range of about 3-20 µm in the volume-enhancing features as taught by Falotico et al. in the stent of Lang such that the appropriate drug amount is supplied to treat the area sufficiently. Regarding claim 3, it can be construed that the plurality of “generally sinusoidal” circumferential ring members (Fig. 1 of Lang) further has a “substantially zig-zag” configuration. With respect to claim 5, Lang did not explicitly disclose a thickness of the struts and it is noted that Falotico teaches the drug layer can be about 20 µm which thus the thickness of the struts must be a little greater in dimension. Thus, Lang and Falotico did not explicitly disclose a range about 50 µm to 40 of which are substantially parallel to the longitudinal axis of the stent. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (2004/0225347) in view of Falotico et al. (2004/0243097) as applied to claim 3 above, and further in view of Cottone et al. (9320829). Lang in view of Falotico et al. is explained supra. However, Lang as modified by Falotico et al. did not explicitly disclose an offset section intermediate circumferentially adjacent peaks and valleys of each generally sinusoidal circumferential ring member. Cottone et al. teach (Fig. 10B) a stent with an offset section 170 intermediate circumferentially adjacent peaks and valleys of each generally sinusoidal circumferential ring member. It would have been obvious to . 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (2004/0225347) in view of Falotico et al. (2004/0243097) as applied to claim 1 above, and further in view of Grainger et al. (2005/0228477). Lang in view of Falotico et al. is explained supra. However, Lang as modified by Falotico et al. did not explicitly disclose the volume enhancing features with a depth between about 0.5 pm and about 10 pm. Grainger et al. teach (Fig. 3B) to have the stent with volume enhancing features 34. Grainger et al. further teach the thickness or depth established by the volume enhancing features is within the range of about 0.5 pm to about 10 pm , see paragraph 38. Since the thickness can equate to the depth of the volume enhancing features established by topographic layer 32 which is analogous to features 34 they provide a dimension within the claimed range. It would have been obvious to one of ordinary skill in the art to provide volume enhancing features as taught by Grainger et al. with the stent of Lang as modified with Falotico et al. such that it improves the stent integrity and suitable drug protection, see paragraphs 38,40 of Grainger. Regarding claim 7, Grainger teaches (paragraph 37) the width of the struts are approximately 50.8 pm and the channel of a volume enhancing feature is 10% of a strut width which equates to approximately 5.08 pm to thus establish a spacing within the range of about 2 pm and about 10 pm between volume enhancing features 34. Regarding claim 8, Grainger teaches (paragraph 38) that the width of the volume enhancing features 34 are . 
Claims 18,19, are rejected under 35 U.S.C. 103 as being unpatentable over Lang (2004/0225347) in view of Falotico et al. (2004/0243097) as applied to claim 17  above, and further in view of Trollsas et al. (2011/0190871). Lang in view of Falotico et al. is explained supra. However, Lang as modified by Falotico et al. did not explicitly disclose the open cells comprise at least two different open cell configurations. Trollsas et al. teach (Fig. 14A) a stent with open cells of which at one end is a first open cell configuration and intermediate portions of the stent has second open cell configurations. It would have been obvious to one of ordinary skill in the art to use different cell configurations as taught by Trollsas et al. with the stent of Lang as modified by Falotico et al. such that the appropriate flexibility is provided at the ends and intermediate portions for support but its ability to expand in the vessel appropriately as it is delivered through tortuous locations. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (2004/0225347) in view of Falotico et al. (2004/0243097) as applied to claim 17  above, and further in view of Berry et al. (6231598). Lang in view of Falotico et al. is explained supra. However, Lang as modified by Falotico et al. did not explicitly disclose the open cells comprise at least two different open cell configurations with one being V-shaped. 10 with open cells of which has two different open cell configurations defined along the length. It would have been obvious to one of ordinary skill in the art to use different cell configurations as taught by Berry et al. with the stent of Lang as modified by Falotico et al. such that the appropriate flexibility is provided with one open cell configuration and another being V-shaped having lateral flexibility, see Berry col. 18, lines 4-20. 
Claims 18,19,21 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (2004/0225347) in view of Falotico et al. (2004/0243097) as applied to claim 17  above, and further in view of Furst (2010/0305682). Lang in view of Falotico et al. is explained supra. However, Lang as modified by Falotico et al. did not explicitly disclose the open cells comprise at least two different open cell configurations with one being Z-shaped configurations. Furst teaches (Fig. 7H) a stent with open cells of which has two different open cell configurations defined along the length. It would have been obvious to one of ordinary skill in the art to use different cell configurations as taught by Furst with the stent of Lang as modified by Falotico et al. such that the appropriate flexibility is provided with one open cell configuration and another being Z-shaped so that balanced structural support distribution is provided, as Furst suggests or teaches that shapes or open cell configurations are obvious variants of one another, see claims.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799